Exhibit 23.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the incorporation by reference in this Registration Statement of Recycle Tech, Inc. on Form SB-2, of my report dated June 18, 2007 (included in exhibits to such registration statement) on the financial statements of Recycle Tech, Inc. as of and for the years ended May 31, 2005 and 2006. /s/ Ronald R. Chadwick, P.C. RONALD R. CHADWICK, P.C. Aurora, Colorado June 19, 2007
